Rights of passengers in bus and coach transport - Rights of passengers when travelling by sea and inland waterway (debate)
The next item is the joint debate on the following:
the recommendation for second reading on behalf of the Committee on Transport and Tourism on the common position adopted by the Council at first reading with a view to the adoption of a regulation of the European Parliament and of the Council concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004 (05218/3/2010 - C7-0077/2010 - (rapporteur: Antonio Cancian) and
the draft recommendation for second reading on behalf of the Committee on Transport and Tourism on the common position adopted by the Council at first reading with a view to the adoption of a regulation of the European Parliament and of the Council concerning the rights of passengers when travelling by sea and inland waterway and amending Regulation (EC) No 2006/2004 (14849/3/2009 - C7-0076/2010 - (rapporteur: Inés Ayala Sender).
Mr President, ladies and gentlemen, the issue of the rights of passengers is highly topical, as shown by the fact that in recent days, the European Commission has launched a campaign to better inform citizens of the rights they enjoy when travelling by different modes of transport. I believe that this is an important initiative and also that it is Parliament's duty to make its contribution by adopting texts which shall have a beneficial effect on the travelling conditions of passengers.
Coming to the regulation that is being discussed today, I make no attempt to hide the feeling that I have taken from this negotiation, which is that the Member States do not want this regulation. The dossier for which I have had the honour of serving as rapporteur is very delicate, since it requires a balanced solution which, while providing rights for passengers, avoids penalising businesses involved in the public road transport sector. Indeed, almost all business in the sector are of small or medium size.
The work which I have carried out over these months of negotiations therefore had two main objectives: firstly, to not hurt SMEs, small and medium-sized industrial enterprises; and secondly, to protect passengers, especially people with disabilities and reduced mobility, improving efficiency and seeking a greater sense of responsibility.
The report adopted at first reading by the European Parliament was a very courageous report - the Albertini report. The main amendments made by the Council regarded the following items: the scope of application, liability, the rights of persons with disabilities or reduced mobility, refunds and compensation for delays and cancellations, as well as other minor issues. Some of the amendments made by the Council were and are acceptable, and this was recognised during the negotiations.
Unfortunately, however, during final negotiations, we were unable to adopt the same point of view as the Council on several important aspects, in particular: the scope of application, where, given Parliament's willingness to consider excluding regional transport - even though we had proposed to exclude regional transport if integrated with urban and suburban transport - the Council refused to give any ground at all on those articles for which the exemption was applied; the timeframe for the entry into force of the regulation, which, in Parliament's view, may not exceed a period of three years which may be renewed once, whilst the Council spoke of a period of five years which may be renewed twice; assistance for persons with disabilities and reduced mobility; the right to free accommodation in a hotel in case of interruption of a journey or, at least, and more realistically, free transport to and finding of a hotel was sufficient for us; the rights of passengers in case of delays, particularly for delayed departures; accessibility of information, an issue which is of great interest to persons with disabilities or reduced mobility, for whom we do not believe it would be acceptable to adopt a report which would only come into force 15 years from now and which would only refer to 20% of travel by bus or coach.
The negotiations carried out over these months have been conducted seriously and openly by both parties thanks to the contribution of the European Commission. In recent weeks, however, stances on the issue have hardened. For our part, we have sought compromise on all the most sensitive issues, aware of the potentially devastating effects on the companies which operate in the sector, as it would not be fair to impose further, excessively burdensome obligations upon them.
On the other hand, as I said, the other objective was - is - to protect passengers, and particularly the most vulnerable of these, for whom complete and assured access to public transport services is an indispensable means of social integration.
I have said that downgraded choices are no longer acceptable: the ageing of the European population is a phenomenon that will have important consequences and it would be an error to forget this when establishing the processes for supplying such an important service. How on earth can we possibly think that it would be an excessive obligation that travel information be available on the Internet in 2020?
I would like to thank my fellow Members who have worked with me during these negotiations and I would ask this House to vote for the text which I am proposing, so that in conciliation, we may reach a result in line with the two objectives which I have mentioned and reaffirm.
Mr President, it is now July, the month in which, even in spite of the crisis, many Europeans decide to spend their holidays on a cruise, or to travel by ship. Indeed, passenger sea travel and cruises have increased considerably and become a key factor in the development and wealth of both the European coastal area and ports and Europe's inland waterways.
The European Parliament has good news today for all entrepreneurs, workers and, of course, for passengers in this important sector, given that the agreement we have reached with the Council, with great help from the Commission, represents the establishment of a common framework for passengers' rights, which were already in place in the air and rail sectors. Thus, an unacceptable shortcoming has been resolved for a sector that is undergoing full-blown expansion and modernisation processes.
This agreement, which was reached under the Spanish Presidency - which I would especially like to thank for its efforts, along with the rest of the Permanent Representations and, of course, my fellow Members and the services of this House - substantially improves passengers' rights. This is particularly true for persons of reduced mobility, as we have been persistently asked by disabled persons' associations.
On the one hand, the scope of application has been extended, thus falling into line with Parliament's original position, that is to say, there is provision for all ships with more than 12 passengers in this regulation. However, there is room for certain flexibility with respect to small businesses that offer excursions and historical ships, and for ferries making short trips carrying truck drivers and hauliers on inland waterways, for which the immediate implementation of this first provision would be too costly.
On the other hand, Parliament has also managed to remove any mention of the possibility of refusing embarkation on the grounds of disability, merely limiting such an option to those situations which, for safety reasons, may endanger the safe transport of the person in question. The Council has also rejected the possibility of refusing embarkation on the grounds of health, an extremely controversial issue given that this was the first time a regulation for passengers referred to health.
Moreover, the time delays for which passengers have a right to compensation have also been improved, becoming 90 instead of 120 minutes; in the event of having to stay overnight, a sum of EUR 80 per night has been obtained; as regards the total of EUR 120, we have managed to double this to EUR 240; provision has now been made for obliging the haulier to bear the burden of proof in those exceptional circumstances in which he is exempt from complying with obligations, as well as the need to modify equipment in ports, etc. We have also managed to reduce the maximum ticket reimbursement threshold by having it reduced from the initial EUR 40 to EUR 24.
Likewise, it should also be pointed out that the regulation contains the necessary flexibility with respect to the peculiarities of this mode of transport, which is more prone to suffering delays due to poor weather conditions, thus explaining why certain provisions, such as those concerning financial compensation for delays or accommodation, will be excluded from the obligations in the event of rough seas.
Lastly, worthy of special mention is the fact that the agreed text obliges Member States to establish bodies which, in addition to ensuring compliance with this regulation, will be free from business interests and will have the power to set up a penalty system. Furthermore, such bodies will be able to process passenger complaints that have been dismissed in the first instance by a body that will also have to be set up by carriers.
We also managed to enable disabled persons' and passengers' associations to actively participate in this regulation. Moreover, we have managed to encourage port authorities to play an increased role in the decisions to be applied, in the sense that we have proposed that, whenever possible, the entire regulation also be applied to ports, and not only to terminals, as was the Council's intention.
I believe that we have also managed to make personnel training and related refresher courses form part of this regulation, an important achievement given that it was one of the long-standing petitions of disabled persons' associations. We have also obtained the rapid replacement of mobility equipment with an appropriate alternative should it get damaged in the course of the journey.
Lastly, we have managed to reduce the regulation's application deadline by one year.
I think, therefore, that these negotiations have been successful and would like to thank all those who have helped us to bring good news to European travellers for once.
Vice-President of the Commission. - Mr President, I would like to thank the rapporteurs, Mr Cancian and Ms Ayala Sender, and the shadow rapporteurs, for their hard work.
I would like to reaffirm the importance of this legislation for each and every citizen travelling in Europe, which includes every one of us here. I definitely share the view that the logic of the treatment of passengers in every mode of transport must be similar.
Central elements are: minimum rules on information for all passengers before and during their journey; assistance and compensation in the event of interruptions of journeys; measures in the event of delay; specific assistance for persons with reduced mobility; and independent national bodies for the settlement of disputes.
The Commission considers that the compromise obtained during the negotiations on maritime and inland waterways passenger rights with the Council is a good one, and the overall objectives of our proposal are duly taken into account. Let me particularly stress that Parliament has succeeded remarkably in enlarging the scope of the proposal. I want to sincerely thank the European Parliament and the Council and, in particular, the Spanish Presidency and Ms Ayala Sender, for their strenuous efforts on this file.
Concerning bus and coach passengers' rights, since the adoption of the Council common position, informal discussions between Council and the European Parliament attempted to find a compromise agreement on the text. Talks were difficult. Major controversial issues are: the scope of applications; the provisions on liability and assistance to meet the immediate practical needs of passengers in the case of accident; and provisions to favour the mobility of persons with reduced mobility and disabled persons.
The Commission has been making great efforts to facilitate the compromise deal. Unfortunately, it was not possible to find an agreement, and the Commission regrets that. A strong vote by the plenary in favour of a high level of protection for bus and coach passengers would be a good sign. Personally, I want to stay optimistic, and think that compromise in conciliation is still possible.
The Commission will strive to reach a balanced agreement in future negotiations between the EP and Council under the Belgian and Hungarian Presidencies, allowing for the general objectives of the Commission's proposal to be duly taken into account.
Mr President, Mr Kallas, ladies and gentlemen, this report represents a logical conclusion. Now that Parliament has worked with the Council and the Commission to improve the rights of passengers travelling by air and rail, we should ensure that passengers travelling by sea and on inland waterways also have better rights. However, it is, of course, important that we do not compare cruise liners with traditional fishing trawlers.
Therefore, Mrs Ayala Sender and Mr Cancian, I am very pleased that we have been able to come to a compromise, so that derogations can be granted which enable claims for compensation to be made in the case of passenger ships carrying 12 people or more, but not when the crew consists of fewer than three people.
Tourism is a major economic sector and we must always ensure that its interests are taken into consideration. Both ferries that cover a distance of more than 500 metres - the provisions will no longer apply to ferries covering shorter distances - and sight-seeing tours and excursions play an important role in the tourist industry, together, especially, with historic vessels. Additional investment should not be needed in these types of boats. Instead, the crew must be able to provide assistance to disabled people.
I would like to thank everyone involved for enabling us to come to a good compromise.
on behalf of the S&D Group. - Mr President, what we have before us today are the final two pieces of the passenger rights jigsaw covering maritime and bus and coach dossiers.
I thank our rapporteurs for their work and welcome the apparent agreement reached with Council in regards to maritime transport.
However, the failure as yet to agree a formula on bus and coach travel is disappointing, but we will carry on trying in the intermediate period to have an agreement. It is on this area that I wish to concentrate today.
Clearly, it would be nonsensical and unfair to have passenger rights in other modes of transport but not buses and coaches. Therefore, an agreement or deal which does not include buses and coaches is a pretty worthless and incomplete deal.
We cannot accept the exclusion of the vast majority of bus and coach services from the scope of this regulation. We cannot accept the weakening of the rights of people with reduced mobility also in this regulation. And we cannot accept that this mode of transport is any different to any other.
Our rapporteur has done a good job in trying to find a compromise in this area. The Council have done nothing to facilitate any agreement and, as usual, have spent most of that time dragging their feet. It is interesting that, when passenger rights are on the agenda, the Council gets very negative and it is left to Parliament to carry the banner for passengers.
Parliament has a good record in defending passenger rights, despite being faced by abuse by a certain airline chief and numerous moans and groans from transport operators. At the end of the day, Parliament will not tolerate abuse of passengers by operators; it will not tolerate discrimination; it will not tolerate certain sectors being left out.
We need to support our rapporteurs so that we can go into battle with Council through conciliation with a very strong hand.
Mr President, as a previous speaker rightly said, it is important that passengers' rights are protected in Europe, regardless of what mode of transport they are using. It is simply a logical conclusion for us to move from air and rail transport to passengers' rights on ships, buses and coaches.
Yet another speaker has already mentioned the fact that we have unfortunately not succeeded in dealing with both subjects as a package, as we had originally planned. Although we were able to reach a compromise on the rights of passengers on ships and complete the trialogue, this was sadly not the case with bus and coach transport.
I would like to look specifically at the rights of bus and coach passengers, because I am also the shadow rapporteur in this area. I very much regret that we have not managed to achieve a compromise, because in the trialogue meeting, we were able to bring the position of the Council, on the one hand, and the positions of the European Parliament and the Commission, on the other, much closer together. We were concerned - and this is also very important - about protecting passengers' rights; above all, we wanted to ensure that people with restricted mobility and with disabilities can always make use of transport, including buses and coaches.
A range of measures are needed to make this possible and this is what we have been calling for. I believe that this is particularly important because in future, there will be more people with disabilities and restricted mobility, simply as a result of the ageing population. This is a very important point.
Of course, we must also take into account the fact that consumers' rights involve having an offering available. In particular, those small and medium-sized companies which provide coach trips are not able to do everything. For example, they cannot provide unlimited compensation. There is also the question of how they will cope with advance payments. We managed to bring our positions closer together in this area and this is why I regret the fact that we have been unable to reach an overall compromise.
As the rapporteur said, it is important that we consider both passengers' rights and the options open to transport providers. I would very much like to see some sort of agreement reached during the forthcoming mediation process, because I agree absolutely with Mr Simpson when he says that the exclusion of buses and coaches is unacceptable, given that other means of transport are covered by the regulation.
Mr President, ladies and gentlemen, what is this all about? Among other things, it is about establishing rights for people with restricted mobility who wish to travel by boat or by bus and about using this initiative to improve their travel opportunities at last. We have an obligation to do this. We have made a great fanfare about finally strengthening the Convention on the Rights of Disabled People within Europe and we should now be under an obligation to implement it.
On the subject of the two dossiers, I would like to say with regard to the dossier on bus and coach passengers that I am really sad and very disappointed by the Council's attitude. It is important to make one thing clear. The fact that what has been proposed here will protect the interests of small and medium-sized companies is just one small aspect of the whole thing. What concerns me is the unwillingness to tackle difficult issues. Therefore, in my opinion, what we urgently need is not transition periods of 15 to 20 years but a clear signal to people that they have the right to use the transport system.
The second dossier, which will be adopted with a large majority, concerns the rights of passengers on ships and boats. This contains a large loophole, which I would like to highlight once again. The regulation covers ships, but not ports. This means that a person in a wheelchair will have, as it were, to beam himself on board ship from his car or from the car belonging to the people who have brought him to the port. Once he is on the ship, he will have rights again, but the port itself is not governed by the regulation. I think that this is a problem that we should not be prepared to tolerate. Let us make sure that we do the job properly for people with restricted mobility.
on behalf of the ECR Group. - Mr President, I am limiting my remarks to the report dealing with bus and coach passengers.
We know that passenger rights is a very important subject and one in which this House has taken a great interest. The proposals before us contain a number of welcome initiatives for bus and coach passengers, especially for the disabled. But, as always with this type of report, we see a 'one size fits all' approach, in that what works for aviation and the rail sector is applied to a wholly different structure.
Some examples of this problem include how to inform passengers of their rights, and also liability levels which, in Parliament's view, could mean companies having to pay the costs, for example, of funerals before any liability has been determined. Such proposals will certainly increase the cost to the consumer.
There is also the question, which has been referred to, of exempting purely local services, which I personally support.
The very nature of bus and coach travel is very different to other sectors. Businesses operating in the sector, as has been said, are mostly small and, indeed, in some cases, one-man businesses. To impose prescriptive and costly obligations on these businesses will do nothing but force prices up or restrict the number of routes on which people can travel as it becomes uneconomic to maintain these services.
Parliament's position here is not proportionate, and in taking this position, we are likely to send this proposal into long conciliation, delaying the process not only of giving bus and coach passengers the rights they deserve, but also businesses the safeguards they need.
(DE) Mr President, ladies and gentlemen, given the small amount of time available, I will restrict myself to discussing the Cancian report. No one disputes the fact that people travelling on buses and coaches must have passenger rights and, therefore, consumer rights.
However, I would like to emphasise once again the problems that will result for small and medium-sized operators at the moment, in particular, in Germany. It is not possible to separate local and regional public transport facilities in Germany, especially in rural areas, as they often jointly provide services covering a radius of around 50 km.
My second point is that small and medium-sized operators will not be able to make advance compensation payments regardless of fault. Until now, the principle of legal liability has proved its worth and has resulted in stable ticket prices.
Thirdly, I do not believe that operators should pay for delays that are not their fault, just as liability should only apply in circumstances for which operators are responsible.
(NL) Mr President, Mr Kallas, ladies and gentlemen, first of all, I would like to thank the rapporteurs, Mr Cancian and Mrs Ayala Sander, for their fine work and, at the same time, lament the fact that the Council appears to have failed to show enough flexibility in response to Mr's Cancian's report to enable them to secure a good deal from it. As many members have already pointed out, it is important for us that we lay down a number of ground rules, at a European level, covering passengers' rights across all transport modes. In recent years, we have done a lot of work as regards air travel and rail. I think that we ought to learn from these efforts and - and this is another debate - that we must evaluate them relatively quickly and work together to look into how we can close the small number of sporadic gaps that remain.
Now, turning to passengers who travel by sea or inland waterway, as well as to bus and coach passengers: here, too, we need to apply some of the same methodology and retain the common theme. To begin with, our objective is protecting the most vulnerable passengers, for example, people with reduced mobility or those who have difficulty walking. We have to ensure that they have the same rights to travel around and go on holiday; in other words, to become completely mobile.
Secondly, I think that it is essential that passengers be informed of changes to travel schedules, delays and their rights. We need to have high quality arrangements in place for that, across all modes of transport.
Thirdly, it is clear that we also need to have arrangements for when things go wrong. Here, too, we are trying to be consistent, by guaranteeing assistance and offering meals, refreshments, alternative travel options and overnight stays, if necessary.
Obviously, some issues will occasionally require debate, like that of the scope, for example. I think that we need to arrive at a good definition of regional transport when it comes to the Cancian report so that we can eliminate any loopholes and make sure that we forge a sound piece of legislation.
(ES) Mr President, firstly, I would like to thank Mrs Ayala for all the efforts she has made as rapporteur in reaching the agreement about which we are speaking today.
The Group of the Alliance of Liberals and Democrats for Europe has maintained a positive attitude from the beginning by tabling amendments that restored those of the first reading and, after the corresponding trialogues, we have finally reached what I consider to be a good agreement.
Mrs Ayala has already thoroughly analysed all the agreements. However, I would like to highlight the reference to the scope of application, which will include all ships that carry over 12 passengers, and the lowest ticket price of EUR 6 for which passengers can be reimbursed. I must emphasise the great efforts that have been made and the improvements that this regulation is going to bring passengers in general, above all, disabled persons or those with reduced mobility.
I must also underline the reference throughout the wording to the accessible formats, in order to make transparent information available to all members of the public.
I am delighted, though it involved quite considerable work and debate, that the reference to health has been removed when it comes to refusing to sell tickets to disabled persons, or those with reduced mobility, with safety now becoming the only reason for such refusal.
It should also be pointed out that the time to provide a transport solution, or to compensate passengers, has now been reduced by a third with respect to the initial proposals: dropping from the initial 120 minutes to the 90 minutes that we have agreed in the texts. We also agree with the EUR 80 compensation. In short, this regulation will represent a greater guarantee for users.
(IT) Mr President, ladies and gentlemen, the proposal on the rights of passengers travelling by bus and coach aims to aid and protect passengers, in particular, persons with disabilities or reduced mobility. It is the first regulation on the rights of bus and coach passengers and should form a guarantee for such passengers, as in the rail and air transport sectors. The position at second reading aims to establish a series of rights for passengers deciding to travel by bus or coach.
I agree with the argument of the rapporteur, Mr Cancian, whom I thank for the excellent work accomplished and I believe that the scope of application of the regulation must be amended, excluding regional services when they are integrated with urban and suburban services. It would be fair and proper to guarantee the rights of passengers in case of accidents, cancellations or delayed departures, as was decided at Parliament's first reading.
Equally important is the question of information on passengers' rights. Indeed, it would be useful to supply passengers with information on connections with other modes of transport, thereby also ensuring dialogue between bus and rail passenger transport services.
Regarding persons with disabilities or reduced mobility, it is necessary to guarantee maximum protection and I would propose a 24-hour advance notice period for requesting assistance as opposed to 48 hours. I would also propose greater guarantees for compensation for and replacement of mobility equipment for people with disabilities in case of loss or damage. Furthermore, bearing in mind the needs of passengers with reduced mobility, all architectural barriers ought to be removed and existing infrastructure improved to render them accessible.
This regulation aims to improve the competitiveness of the bus and coach sector and facilitate connections between modes of transport but, above all, it aims to improve the travel conditions of passengers.
(NL) Mr President, my fellow Member, Brian Simpson, has already said that this House has always attached importance to passengers' rights and that it has stood up for them, very often in the face of opposition from the Council. On the other hand, passengers' rights are very difficult to regulate. In recent months, we have found that, in the case of air travel, regulation has not been such an easy thing to achieve.
In my opinion, we have a good agreement for maritime passengers. However, we still face the problem of bus and coach passengers. There are many small businesses operating in this sector and there is the issue of public transport, which accounts for a very large proportion of passengers. It is important that we create a clear European framework and ensure that that framework is acceptable to small businesses. Parliament is very well aware of that.
I would like to share with the rapporteur my findings for the rail sector, for the period during which I myself was rapporteur. We laid down basic rights for all rail passengers and I think that we should do the same for bus and coach passengers, as well. The Council is not in favour of this, but it should be possible. That debate has to take place. We obtained basic rights by being reasonable during the negotiations, and have possibly even secured a transitional period. I am not opposed to that. It is important that, when it comes to public transport, the European Parliament sends out a message that there is a bottom line, a level below which you cannot fall, not even if you are a public transport company, because there are passengers there, too, and they, too, are entitled to rights. Just because a public transport company might have alternative operations does not mean they do not have to ensure basic rights.
That, I think, is the stance that we need to take in the mediation. The Council will not be keen to hear that, but we, as Parliament, must stand up for this, because that is an important element if we want to encourage public transport. This is very important in the context of what we are doing for the environment and ease of mobility.
(DE) Mr President, if you would allow me to, I would like to overrun a little, because two of my colleagues from the Group of the European People's Party (Christian Democrats) have not taken the floor. However, this depends on you.
Moving on to the subject itself, the discussions between Parliament and the Council on passengers' rights have never been easy. This case has once again demonstrated that we can make progress in one area, but in another area, relating to buses and coaches, the situation is relatively difficult. We understand that this subject has also possibly become more complicated because the concept of regional transport is interpreted differently in different countries, for example. I live in a border area where four countries meet and these ideas actually differ so much from one country to another that it is not always easy to implement passenger rights on the same basis.
However, everyone should have the same objective, which is for passengers in all areas of transport who buy a ticket and want to travel to be able to rely on protection of their rights wherever they plan a journey. In Parliament, we have always focused in detail on the needs of people with disabilities as regards other sectors and we have recently acquired experience in this area to which the Council, too, should pay closer attention. This is not just about restricted mobility, but also about other forms of disability, which we should have taken into consideration in the past and must do so now. There are really no additional costs involved. Some problems can be solved simply by providing information in different forms and taking other similar measures.
(NL) Mr President, thank you for your flexibility. My turn came round a bit quicker than I had expected.
I would like to extend my heartfelt congratulations to the rapporteur, Mrs Ayala Sender, on the result achieved with regard to the report on passengers' rights when travelling by sea and inland waterway. I was the shadow rapporteur for our group, the Group of the European People's Party (Christian Democrats) and European Democrats, and, as you know, we had a substantial debate on this topic. For us, the EPP Group, passengers' rights are enormously important. After all, it is important for people to be able to count on good quality transport and also for the disabled to be able to receive good quality help and assistance.
At the same time, it is important that we examine the characteristics of this sector. There are many small companies with one or two vessels, historic vessels which cannot be converted, but which nonetheless have crews which are very helpful and offer people assistance. I am pleased that we have been able to introduce the necessary flexibility into this and that we have embedded first-rate passengers' rights within European legislation, rights which these small enterprises will be able to enforce in practice, because our sector is actually very good in that respect in many European countries. The fact that we have achieved that is therefore of vital importance and I hope that we will soon be able to achieve the same result for bus and coach passengers, too.
(ES) Mr President, the Sagrada Familia, the work of the brilliant, Catalonian architect, Antoni Gaudí, is a genuine icon of Barcelona throughout the world. It was declared to be a World Heritage Site by the United Nations Educational, Scientific and Cultural Organisation (Unesco) in 2005.
Work is currently being done on the high-speed train that will cross the city by means of a tunnel that lies a mere four metres from the foundations of the Sagrada Familia.
There are 38 technical reports opposing these works. The International Council on Monuments and Sites, a specialist Unesco body, has expressed its concern about the route. Moreover, the lower house of the Spanish Parliament adopted a motion on 22 June to ask for a precautionary suspension of the works and the setting up of a committee of experts that could propose another solution within a time limit of two months.
I would like to ask what measures the Commission is going to take to preserve a building as emblematic as is Barcelona's Sagrada Familia against the risk represented by the passing of the high-speed train?
(RO) The two regulations concerning the rights of passengers travelling by bus and coach and of those travelling by sea and inland waterway supplement the legal framework which defines and protects passengers' rights.
Such a regulation is already in force in the air transport sector, but even with this situation, many passengers are unaware of their rights and fail to complain in cases where their rights are infringed. This is the very reason why it is absolutely essential for this kind of regulation to be available for every mode of transport.
The regulations which we are debating today establish liability in the case of a passenger's death or injury, the rights of persons with reduced mobility, compensation and assistance in the event of cancellations or delays. They also contain clear provisions for making complaints and seeking possible redress.
We welcome the agreement which has been reached for maritime transport. However, we feel that it is absolutely essential for the rights of persons with disabilities who travel by bus and coach to be defined and respected so that all citizens in society are included.
(FI) Mr President, it is very important to discuss the rights of passengers. We might also discuss the obligations of passengers, because whenever we talk about rights, we should remember that obligations and rights go hand in hand. I think that not only passengers, but also the Member States of the European Union, have certain obligations concerning the rights of passengers. In some regions, for example, in northern Finland, Lapland, northern Sweden, Swedish Lapland and some other sparsely populated areas, it is very important to ensure that there are comprehensive bus connections or public transport connections, as movement is a fundamental right. I am thinking in particular about the ageing population. For many, their services are dozens of kilometres away.
It is therefore very important that when we talk about the rights of passengers, we also concern ourselves with the rights of those people whose basic services are a long distance away, and not always simply look at things from the angle of competition and the market. For we can also compensate nationally and thereby make regional and local bus and coach transport profitable.
(RO) The negotiations for these two reports have been highlighted by attempts made by the Council to limit their scope and objectives, along with pressure exerted by carriers facing the effects of economic recession.
Both rapporteurs have successfully defended Parliament's firm position. Modern, good quality passenger transport is a necessity. Passengers must be guaranteed the best transport conditions and, failing this, they must receive suitable compensation.
Carriers must make the necessary efforts to provide a harmonised European transport system, both between Member States and modes of transport. The volcanic ash crisis demonstrated that the situation in this sector is still far from what passengers need.
Carriers must be aware that they need to provide quality while also guaranteeing the schedule they have announced. Passengers have to be informed about the rights they enjoy so that they can take action on a well-informed basis whenever these rights are infringed.
(EL) Mr President, I endorse the view that regulations should include the defence of the rights of passengers on all means of transport: rail, land, maritime and air.
Buses and coaches should therefore, in my opinion, be included in the regulation and particular measures should be taken in terms of compensation, so that it is rational in relation to companies and in relation to the survival of carriers.
However, I would put greater emphasis on awareness of passengers' rights and I would ask the European Parliament to start a public awareness campaign on the public's rights in connection with all forms of transport.
As my country - Greece - has been the focus of press reports on a number of episodes involving ports and transport strikes, I should like to take this opportunity to say that everything has been restored and to ask everyone to note that Greece is accessible to all interested parties.
(DE) Mr President, I would like to point out once again that everyone is in favour of giving passengers with restricted mobility their rights as well. However, when it is a question of who receives preferential treatment and of a possible reduction in operators' profits, then the answer is a definite no. In this case, it is made quite clear that the focus is not on disabled people. This situation must change.
Mrs Wortmann-Kool says that the problem lies with the small operators, but this is not true. The large companies have lobbied on this issue and were opposed to the solution. They are using the small operators as a pretext to protect their interests. We could come to a compromise for the small operators, but from an overall perspective, we must tackle the large organisations. They are not prepared to show any consideration for passengers with restricted mobility. This is unacceptable. These passengers must have the same rights as everyone else. We should be grateful that we do not have restricted mobility ourselves and, therefore, we should show our solidarity with those people who do.
(FR) Mr President, it is clear that these are not perfect texts. It is clear that one MEP or another would have liked to include this or that amendment. However, ladies and gentlemen, this text represents an excellent step forward for disabled people. How often have we heard of deplorable cases where disabled people were denied access to public transport? Well, this text will put an end to those incidents. It will put an end to discrimination against the disabled and the sick. Access will no longer be restricted.
Let us be aware of what this text represents, namely, real progress, not to mention the excellent provision which stipulates that on-board staff should be trained to deal with disabled persons. This also represents a significant move forward for disabled people. Thus, we should stop talking about integrating disabled people into society. We should actually implement this integration process. That is what the text is doing, and I think that we should welcome that fact.
This text will allow the European institutions to really improve the lives of disabled people. We should congratulate the rapporteurs. That is what I would now like to do, on behalf of all disabled people. Let us not hide our satisfaction.
Vice-President of the Commission. - Mr President, I must express my gratitude for the involvement of the European Parliament and for the extensive work undertaken. We are moving in the same direction.
As regards the maritime rights of passengers travelling by sea and inland waterways, the conclusions are positive. It is essential to accomplish the objective of establishing a basic set of rights for passengers on all modes of transport. This has been underlined here many times and we cannot leave out bus and coach passengers.
I must just underline one thing, because one element which can be tackled from different angles is economic reasons: economic arguments and passenger rights. We see it in aviation as well. We are all in favour of competitiveness; we are all in favour of economic success; we are all in favour of low costs and efficiency but, at the same time, all service providers in transport must also offer high quality services. For me, high quality services mean, above all, taking care of punctuality and timetable information. We must move in this direction and no one - big companies, small companies - can have any derogation from these rules. You must provide punctuality and you must serve your clients with high responsibility in order to provide high quality. Then we can also move ahead with all the other issues.
Thank you for this discussion. In the conciliation process for the Bus and Coach Passengers Directive, we will try to find compromises which work towards finding such a solution. I hope we will have good cooperation with the rapporteurs during the process for the next directives.
Mr President, ladies and gentlemen, I have listened to all the speeches and must only emphasise that we began from a first reading of the Albertini report with a courageous text and have achieved a result in the Committee on Transport and Tourism on a report that is much compromised, respecting in part the will of the Council, with an almost unanimous vote.
The Commissioner has, on several occasions, promised a single unifying text. In this context, I hope that the new Belgian Presidency will want to include this text on its agenda, thereby allowing the completion of the framework of regulations for passengers on all modes of transport, with a view to considering the laying down of common and horizontal measures for all modes of transport. This is something which we absolutely need.
Mr President, I would like to thank my fellow Members and the Commissioner and Vice-President, Mr Kallas, for his kindness and encouraging words.
I would like to clear up some things Mrs Lichtenberger said about the ports. I do not think she has read the text closely. It is true that we have not managed to include all ports, because some ports simply consist of a jetty, but there are obligations for ports given that, for example, all new or renovated ones are obliged to provide complete accessibility and equipment, something that we have rightly obliged the Council to remove from the provision in which it was excluded. Mrs Lichtenberger, if you read Annex II, you will see that reference is indeed made there to the obligations for assistance in ports and port terminals. Moreover, we have included the port authorities, in spite of the fact that the Council was reluctant as regards certain aspects, precisely for them to become increasingly aware of the needs of persons with reduced mobility.
Therefore, ports do have obligations. Ports are included, so it is not only boats and ships, but also port terminals and ports that have obligations.
As far as flexibility and exceptions are concerned, and at this juncture, I would like to thank Mr Kuhn and Mrs Wortmann-Kool for their speeches, I think we really have made an effort to be flexible and to help small enterprises, particularly at this time of crisis. I can understand Mr Cramer's anger, because the truth is that the stakeholders we are dealing with are mainly large companies, but this is because European associations, true to their nature as such, include both small enterprises and big companies. The fact that the stakeholders we are dealing with are sometimes, or quite often, those that represent the big companies does not mean that small companies are not members of European associations as well. I think that we have made an effort to understand all parties.
Finally, I would like to give special thanks to Mrs Bilbao for the support and solidarity shown as regards improving the rights of disabled persons. I especially want to thank her for highlighting the accessible format issue, and for the fact that, at last, the Council has renounced the health issue - which I do think was a risk with respect to which work will have to be done in the future, but this was certainly not the right time - and also for everything concerned with the reduction of deadlines and with improvements.
Lastly, I would, of course, like to thank all my fellow shadow rapporteurs and, above all, I would like to congratulate European passengers, because we in the sector - the carriers, the operators, the terminals the ports and the authorities - and the Member States now have 24 months of preparation before us. Then it will have to be applied.
I have a specific request, Mr Kallas, when the time comes for its application. I have seen that you are going to launch a magnificent information and awareness campaign relating to air passenger rights. I would ask you, and would like you to commit to conducting an equally marvellous campaign along these lines for the maritime sector in two years' time when the regulation for sea sector passengers comes into force. I think that the European public deserves as much.
The debate is closed.
The vote will take place tomorrow (Tuesday, 6 July 2010).
Written statements (Rule 149)
The draft regulation of the European Parliament and of the Council on the rights of passengers in bus and coach transport should increase passenger rights in this form of transport, establish quality standards comparable with those of railway and air transport and unify the current legislative conditions for transport from all Member States. At first reading, Parliament quite rightly requested unlimited liability for carriers in the event of passenger death or injury caused by the carrier, and also the right to an advance payment in the event of financial problems caused by a transport accident. The draft also banned any form of discrimination based on physical disability or reduced mobility. We requested compensation for passengers amounting to 50% plus of the price of a ticket and assistance in the event of cancellations or delayed connections in the form of food, drink, free accommodation and transfers to locations from which it would be possible to continue a journey by other means. The only exemptions from this regulation should be suburban and urban transport. However, the Council has completely changed the scope and level of passenger rights in this form of transport, and is even requesting an exemption for regional scheduled transport and up to 15 years for national scheduled and international transport. We will not actually guarantee any passenger rights by adopting the Council's position, and we will confirm only minimal legislative liability for carriers. I cannot agree with this position at all and I would like to ask you to support the position of the European Parliament from first reading.
People with disabilities must be able to travel, enjoying the rights of freedom of movement, freedom of choice and non-discrimination just like all other citizens. Access to means of transport on an equal standing with other users is essential for independence and dignity in daily life. We must battle to ensure that the rights of 'accessibility' and 'personal mobility' sanctioned by Articles 9 and 20 of the UN Convention on the Rights of Persons with Disabilities are translated into real action to finally give form to a new and effective European strategy on disabilities for the coming decade. I strongly support this report, which aims to guarantee the effective protection of bus passengers with reduced mobility. Ladies and gentlemen, this sector urgently requires regulation at the European level. It is absolutely unacceptable that some citizens are discriminated against in our cities and States due to their disabilities. Therefore, the European Parliament must take the lead and remedy once and for all the lack of consistency that, even today, we find in Member States' legislation on the subject.
in writing. - This proposal is good news for travellers with disabilities or limited mobility, who deserve to be treated fairly by transport operators. As things stand, we know that from 2012, any disabled boat passenger will have improved rights, including a guarantee of the right to board and free assistance in the port. I am very hopeful that we will be able to get bus and coach passengers included in a balanced agreement that will be good for passengers and operators. This is a very welcome step towards addressing practical impediments faced by disabled passengers. It would be astonishing if the Member States tried to block our call for bus and coach passengers with disabilities to be covered by this legislation. I remain confident that we can agree on one overarching piece of legislation to cover all boat, bus and coach passengers to come into force in 2012.
It is extremely important to avoid discrimination against those of us who suffer, as I do, from reduced mobility.
At Brussels airport, we are asked, sometimes some of us are even ordered, to get onto and get off an interior transport coach twice, when obstacles such as doors should simply be avoided and passengers not hassled by being made to get on and get off.